Citation Nr: 1756127	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for head trauma residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In September 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

In February 2016, the Veteran filed a VA Form 21-527EZ, Application for Pension.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  A September 2008 rating decision denied reopening the Veteran's claim for service connection for residuals of a head injury.  There was no material evidence pertinent to the claim received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of his appellate rights but did not appeal.  

2.  The evidence received since the September 2008 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a head injury; it is cumulative of the evidence already of record.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision declining to reopen the Veteran's claim for service connection for head injury residuals is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  Evidence received since the September 2008 decision is not new and material, and the claim for service connection for head injury residuals is not reopened.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In considering these claims, the Board considered whether the Veteran has new or distinct diagnoses in accordance with the Federal Circuit's guidance in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  However, as the Veteran's diagnoses pertaining to his head injury residuals have been unchanged since the last final denial, Boggs does not apply.  

In a rating decision of April 2007, the RO denied service connection for residuals of a head injury.  The evidence at the time consisted of statements from the Veteran, available service treatment records (STRs), private treatment records, and VA treatment records.  Complete STRs were not available as a portion of the Veteran's records were destroyed in a fire at the National Personnel Records Center in 1973.  However, the Veteran's separation examination did not document complaints, treatment, or diagnoses pertaining to a head injury.  Post-service records showed residuals of a stroke, including seizures, legal blindness, and right-sided hemiparesis, that took place in 1998.  In the absence of a nexus to service, however, the claim was denied.

There was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal the decision.  The April 2007 rating decision became final.

In September 2008, the RO denied reopening the claim for service connection for residuals of a head injury.  The evidence consisted of statements from the Veteran, available service treatment records (STRs), private treatment records, and VA treatment records.  The RO found that the evidence received since the April 2007 rating decision still did not support that the Veteran's head injury residuals were caused by or related to military service.

There was no material evidence received pertinent to the issue within one year of the issuance of the September 2008 decision.  The Veteran was notified of that decision and of his appellate rights (notification letter located in Virtual VA only), but he did not appeal the decision.  The September 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  He has not raised a motion to revise that decision based on clear and unmistakable error.  

The evidence received since the last final September 2008 rating decision includes statements and testimony from the Veteran and his spouse, and VA treatment records.  At the September 2017 hearing, the Veteran and his wife testified that during military service, he suffered a head injury playing football and other sports.  He testified that after service, he experienced headaches and had a stroke in approximately 1996, with a variety of residual symptoms that continue to affect him.  His wife testified that he has had 6-7 strokes since the initial stroke.

The basis for the prior denial was the lack of probative evidence establishing a nexus between a current disorder and service.  The VA treatment records received since September 2008 do not contain any discussion concerning the etiology or onset of his disorder.  The September 2017 testimony of the Veteran and his spouse, while both admissible and believable, are repetitive of statements made prior to September 2008 concerning the in-service incurrence of a head injury.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in September 2008.  
      
In sum, the additional evidence received since the September 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claim for service connection is not reopened.


ORDER

The application to reopen the claim for entitlement to service connection for head injury residuals is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


